COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-10-190-CV


ARETA NELSON                                                          APPELLANT

                                            V.

DAVID B. GRAYBILL, D.O.                                                 APPELLEE

                                        ------------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      In this medical malpractice case, Appellant Areta Nelson attempts to appeal

from the trial court’s March 11, 2010 order granting Appellee David Graybill, D.O.’s

motion to dismiss her claims Against him. 2 Because such an appeal is accelerated, 3




      1
           See Tex. R. App. P. 47.4.
      2
           See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(10) (Vernon 2008).
      3
           See Tex. R. App. P. 28.1(a).
Appellant’s notice of appeal was due March 31, 2010, 4 but she did not file it until

June 9, 2010, which was untimely. 5

      On June 21, 2010, we notified Appellant that her appeal was subject to

dismissal for want of jurisdiction unless, by July 1, 2010, she filed a response

showing grounds for continuing the appeal. 6        No response has been filed.

Accordingly, we dismiss this appeal for want of jurisdiction. 7



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DELIVERED: August 12, 2010




      4
           See Tex. R. App. P. 26.1(b), 28.1(b).
      5
           See Tex. R. App. P. 26.1(b).
      6
           See Tex. R. App. P. 42.3(a).
      7
           See Tex. R. App. P. 42.3(a), 43.2(f).

                                           2